Citation Nr: 1618013	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1954 to October 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this matter in October 2013, February 2014, October 2014, and June 2015.  Jurisdiction of this case is currently with the VA RO in New York, New York.

In August 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board notes that, in the July 2009 rating decision on appeal, the RO characterized the issue on appeal as a petition to reopen a previously denied claim for service connection for a back disability.  Evidence received since the last prior denial of the claim, a May 2006 rating decision by the RO, includes a Report of Medical History completed in conjunction with an October 1957 military separation examination.  This report was not of record at the time of the May 2006 rating decision.  The provisions of 38 C.F.R. § 3.156(c)(1) (2015) provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the Board considers the Veteran's claim for entitlement to service connection for a back disability as an original claim rather than as a petition to reopen a previously denied claim.  38 C.F.R. § 3.156(c)(1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

The probative evidence of record indicates that it is not at least as likely as not that the Veteran's back disabilities had their onset during his active service or for several years thereafter, or that they are otherwise etiologically related to his active service, to include as secondary to his service-connected right knee osteoarthritis.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify And Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in May 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of entitlement to service connection, to include on a secondary basis, and of the factors pertinent to the establishment of an effective date and disability rating in the event of a grant of service connection for a back disability.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that, on a March 2009 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran indicated that he received care for his back at the Brooklyn Campus of the VA NY Harbor Healthcare System beginning in 2005.  The record currently contains records from that facility dating only from May 2009.  However, the record shows that, in June 2012, the RO contacted that facility for a release of the identified records to VA.  Later in June 2012, the facility provided a response indicating that the it had no record of treating the Veteran prior to 2009.  In September 2012, the RO issued a formal finding on the unavailability of the VA medical treatment records, informed the Veteran of the unavailability, and notified the Veteran that he may submit copies of any treatment records he had in his possession.  Accordingly, the Board finds that VA fulfilled its duty to assist the Veteran in obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2).

The Board also notes that, on a November 2013 VA Form 21-4142, the Veteran identified treatment from Wychoff Heights Medical Center for his right knee disability in 1973, and the identified private treatment records are not of record.  However, the record shows that the RO attempted to obtain the identified records from that private facility in February 2014 and March 2014, but received no response.  The RO informed the Veteran of its efforts in February 2014 and again in March 2014.  The March 2014 letter informed that Veteran that it is ultimately his responsibility to ensure VA receives that records, and provided instructions on how to submit the records to VA.  Accordingly, the Board finds that VA fulfilled its duty to assist the Veteran in obtaining the identified private treatment records from Wychoff Heights Medical Center.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examinations relevant to the claim for service connection for a back disability in February 2015 and December 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners who conducted the VA examinations reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's back disabilities, to include whether the disability may be caused or aggravated by the Veteran's service-connected right knee osteoarthritis, and provided adequate supporting explanation and rationale for all conclusions reached.  The examinations were thorough and all necessary evidence and testing was considered by the examiners.  Therefore, the Board finds the examinations to be adequate.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remands

As noted in the Introduction, this matter was previously remanded by the Board in October 2013, February 2014, October 2014, and June 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  In relevant part, the October 2013 Board remand directed the Agency of Original Jurisdiction (AOJ) to request the Veteran to identify all VA and private treatment records, adjudicate the Veteran's claim of clear and unmistakable error (CUE) in the May 2006 rating decision's denial of service connection for a back disability, and then readjudicate the claim for service connection for a back disability and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2013 Board remand, the AOJ issued a December 2013 rating decision adjudicating the claim for CUE in the May 2006 rating decision's denial of service connection for a back disability.  The AOJ also issued the Veteran a letter in October 2013 asking him to identify any outstanding relevant treatment records.  In response to the letter, the Veteran submitted two VA Forms 21-4142 in November 2013, which identified relevant outstanding treatment records from Wychoff Heights Medical Center and Comprehensive Pain Center.  However, the AOJ issued a supplemental statement of the case in December 2013 that readjudicated the Veteran's claim without attempting to assist the Veteran in obtaining the records identified on the November 2013 VA Forms 21-4142.

Therefore, in the February 2014 remand, the Board directed the AOJ to make appropriate efforts to obtain the private treatment records identified on the November 2013 VA Forms 21-4142, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  On remand, the AOJ obtained the identified private treatment records from Comprehensive Pain Center.  In addition, as discussed above, the AOJ made appropriate efforts to obtain the identified private treatment records from Wychoff Heights Medical Center, but was ultimately unsuccessful in doing so.  The AOJ then readjudicated the claim in an August 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2013 and February 2014 Board remands.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

The October 2014 Board remand directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of all current back disabilities, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2014 Board remand, the AOJ provided the Veteran a VA examination in February 2015 consistent with the remand directives and readjudicated the claim in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

The June 2015 Board remand noted that the Veteran had been granted service connection for right knee osteoarthritis and that the Veteran had asserted that his back disability is secondary to his right knee osteoarthritis.  Therefore, the Board directed the AOJ to schedule the Veteran for a VA examination to determine whether the Veteran's back disability is caused or aggravated by the service-connected right knee disability, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the June 2015 Board remand, the AOJ provided the Veteran a VA examination in December 2015 consistent with the remand directives, and readjudicated the claim in a December 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the June 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

Other Due Process Considerations

Also as noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his back disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from Vietnam Veterans of America.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury will also be service connected.  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he has a current back disability that is either directly related to a fall he experienced during his active service or that is subject to service connection on a secondary basis as proximately due to, the result of, or aggravated by his service-connected right knee osteoarthritis.  See, e.g., VA Form 21-4138, Statement in Support of Claim, received in March 2009; August 2013 Board hearing transcript; correspondence, received in December 2015.

As to a current back disability, the private treatment records include a December 2009 MRI report interpreted as showing minimal grade I anterolisthesis of L4 on L5, moderate spondylotic changes in the spine, and partial visualization of bilateral cystic lesions.  The private treatment records from Comprehensive Pain Medicine shows complaints of back pain and diagnoses for lumbar disc displacement; lumbosacral neuritis, not otherwise specified; and spinal stenosis of the lumbar spine.  In addition, both the February 2015 and December 2015 VA examiners diagnosed the Veteran with lumbar degenerative disc disease, status-post laminectomy in 2011.  As such, there is competent medical evidence of a current back disability.

As to an in-service injury, the Veteran reports that he injured his back when he fell and twisted as he landed during a climbing exercise in service.  He contends that he has experienced back pain since that time.  See, e.g., August 2013 Board hearing transcript.  As noted above, the Veteran also contends that he has developed a back disability secondary to the service-connected right knee osteoarthritis.  A review of the Veteran's service treatment records reveals that, in January 1955, the Veteran reported pain after twisting his right knee.  On examination, the Veteran had pain on palpation over the head of the fibula.  However he had full range of motion of the knee, no effusion, and no locking, and an X-Ray of the knee was negative.  He was encased in a long cylinder (walking) to the right leg, which was removed approximately one month later.  In October 1957, the Veteran had a normal spine evaluation in a medical examination for separation from active service.  The service treatment records document no specific complaints of back pain during service.  Nevertheless, the Board notes that the Veteran is competent to report symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, it may not be determined that lay evidence lacks credibility merely because the evidence is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006).  The Board finds that, aside from the lack of contemporaneous medical evidence, there is no reason to doubt the Veteran's credibility as to his reports of experiencing back pain in and since his active service.  Therefore, the Board accepts the Veteran's competent and credible statements as evidence that he experienced back pain in service.  In addition, the Veteran has asserted that his back disability is subject to service-connection as secondary to the service-connected right knee osteoarthritis.  Therefore, there is evidence of an in-service event or injury.

As to a nexus between the Veteran's current back disability and his in-service injury or his service-connected right knee osteoarthritis, the Board turns to the competent opinion evidence of record.  In this case, the competent opinion evidence of record includes the February 2015 VA examination and the December 2015 VA examination.  The February 2015 VA examiner reviewed the record and conducted an in-person examination of the Veteran.  The examiner noted the Veteran's statements that he has had low back pain for many years.  The examiner further noted the evidence of record showing that the Veteran was diagnosed with degenerative disc disease/degenerative joint disease of the lumbosacral spine in 2010, and that he underwent a laminectomy in 2011.  The examiner opined it is not at least as likely as not that a current back disability is etiologically related to service, to include the January 1955 service treatment records documenting a twisting injury to the Veteran's right knee and the Veteran's competent lay statements that he hurt his back in service when he injured his right knee.  In providing a rationale for the opinion, the examiner specifically noted that the Veteran's statements that he hurt his back when he injured his right knee in January 1955 were considered.  As a rationale for the opinion, the examiner explained that the Veteran did not report back pain at the time of the in-service right knee injury, and had normal knee and back evaluations on separation examination in December 1957.  Therefore, the injury appears to have resolved without residuals by the time of separation.  The examiner concluded that the current back disabilities began several years after discharge from military service and are more likely due to age-related degenerative changes than to the in-service falling injury.

The December 2015 VA examiner reviewed the record and conducted an in-person examination of the Veteran.  The examiner noted the Veteran's medical history of diagnosis of lumbar degenerative disc disease diagnosed in 2010 and undergoing L3 through L5 laminectomy in December 2011.  The examiner also acknowledged the Veteran's reports of chronic low back pain that has worsened over time.  The examiner opined that the Veteran's back disabilities are less likely than not proximately due to or the result of the service-connected right knee osteoarthritis.  As a rationale for the opinion, the examiner explained that the Veteran's lumbar degenerative disc disease, status-post L3 through L5 laminectomy, is consistent with the expected age-related changes in an individual of the Veteran's age.  The examiner further opined that the Veteran's back disabilities were not at least as likely as not aggravated beyond their natural progression by the service-connected right knee osteoarthritis of the right knee.  As a rationale for that opinion, the examiner explained that there is no documentation of aggravation of the back disabilities beyond their natural progression.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the February 2015 and December 2015 VA examiners' opinions are entitled to probative weight because they are based on personal examination of the Veteran, a thorough review of the relevant evidence of record, and the examiners' knowledge and expertise as medical clinicians; and because they are supported by appropriate rationale.  The Board also notes that the opinions are consistent with the evidence of record.  Specifically, the service treatment records show that the Veteran was treated for complaints of a twisted knee in January 1955, that there is no indication of complaints of back pain in service, and that the October 1957 report of medical examination for separation from active service reflects a normal evaluation of the spine.  The first post-service indication of a back disability is a VA form 21-526, Veteran's Application for Compensation and/or pension, received in October 2005, in which the Veteran claimed entitlement to service connection for a back disability.  Records from Comprehensive Pain Medicine dated in January 2010 show that the Veteran reported lower back pain "for a few months."  Thus, consistent with the February 2015 VA examiner's opinion, the record does not show low back symptoms in service or for many decades after separation from service.  In addition, although the Veteran has indicated in statements to VA that he has continuously experienced low back symptoms since the in-service falling injury, the January 2010 private treatment records document that the Veteran reported low back pain only for the previous few months.

Therefore, the Board accepts the February 2015 VA examination report as probative evidence that the Veteran's current back disabilities are less likely than not etiologically related to the in-service falling injury documented in the service treatment records.  The examiner explained that the injury sustained in the in-service fall appears to have resolved without residuals at the time of separation, and that the Veteran's current back disabilities are more likely related to the effects of aging, as they are consistent with an individual of the Veteran's age.

In addition, the Board accepts the December 2015 VA examination report as probative evidence that the Veteran's current back disabilities are less likely than not proximately due to or chronically aggravated by the service-connected right knee osteoarthritis.  The examiner explained that the Veteran's current back disabilities are of a nature and severity consistent with the effects of aging, and that the level of progression of the back disabilities does not indicate aggravation beyond their natural progression.  The Board interprets the December 2015 VA examiner's opinion as indicating that the Veteran's current back disabilities are more likely than not due to aging, and that they have not been aggravated beyond their natural progression by any other disability, to include the Veteran's service-connected right knee osteoarthritis.

The Board also considered the Veteran's statements relating his current back disabilities to his in-service injuries and to his service-connected right knee osteoarthritis.  Determining the etiology of a back disability is a complex medical issue involving diagnostic testing, and often includes radiographic imaging.  It requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current low back disabilities to a particular injury or cause.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to diagnose a back disability or provide a nexus opinion for his current back disabilities.  In this case, the Board has afforded the greatest probative weight to the VA examiners' opinions.  The VA examiners reviewed the record and provided adequate negative nexus opinions based on their medical expertise.  The VA examiners opined that it is less likely than not that the Veteran's current back disabilities are etiologically related to his in-service injury or are proximately due to or aggravated by the service-connected right knee osteoarthritis.  The VA examiners' opinions constitute competent medical evidence and are afforded probative value for the reasons discussed above.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a back disability, his statements do not weigh against the probative value of the VA examiners' negative nexus opinions.

To the extent that the record shows that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine, the Board has also considered whether the Veteran is entitled to service connection for a back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a), and may be service connected on a presumptive basis if manifested to a compensable degree within one year of separation from service.  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  In this case, the record shows that the Veteran had a normal evaluation of the spine on examination for separation from active service in October 1957.  The record does not show a diagnosis of degenerative joint disease of the lumbar spine until many years after the Veteran's separation from active service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current back disabilities and the in-service falling injury.  The probative evidence of record also does not support a finding that it is at least as likely as not that the Veteran's back disabilities are proximately due to or chronically aggravated by the service-connected right knee osteoarthritis.  Rather, the probative evidence of record shows that the Veteran's back disabilities are more likely related to the effects of aging, and that they have not been aggravated beyond their natural progression by another disability, to include the Veteran's service-connected right knee osteoarthritis.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


